WALLER, Circuit Judge.
The only question of substance involved in this case is whether or not the verdict is excessive, and a number of cases from the state courts of Louisiana are cited in support of that contention by appellant. The quantum of a verdict, however, is for the jury and the court below. This Court has no jurisdiction to correct a verdict merely because it is excessive. See Houston Coca-Cola Bottling Co. v. Kelley, 5 *813Cir., 131 F. 627; Swift & Co. v. Ellinor, 5 Cir., 101 F.2d 131; Lincoln v. Power, 151 U.S. 436, 14 S.Ct. 387, 38 L.Ed. 224; Herencia v. Guzman, 219 U.S. 44, 31 S.Ct. 135, 55 L.Ed. 81; and Southern Ry.-Carolina Division v. Bennett, 233 U.S. 80, 34 S.Ct. 566, 58 L.Ed. 860.
Judgment below is affirmed.